       Case 4:07-cr-00117-BMM Document 185 Filed 09/21/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                             CR-07-117-GF-BMM

                 Plaintiff,

       vs.
                                                            ORDER
 JITTAWEE CURLY BEAR CUB,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on September 2, 2021. (Doc. 181.) Jittawee Bear

Cub (Bear Cub) filed an objection on September 16, 2021. (Doc. 182.) The Court

reviews de novo findings and recommendations to which a party objects. 28 U.S.C.

§ 636(b)(1).

      Judge Johnston conducted a revocation hearing on August 31, 2021. (Doc.

177.) The United States accused Bear Cub of violating his conditions of supervised

release by 1) using methamphetamine; 2) by failing to report to his probation

officer as directed; and 3) by failing to report for substance abuse testing. (Doc.

174.) At the revocation hearing, Bear Cub admitted to violating the terms of his

supervised release 1) using methamphetamine; 2) by failing to report to his
        Case 4:07-cr-00117-BMM Document 185 Filed 09/21/21 Page 2 of 4




probation officer as directed; and 3) by failing to report for substance abuse testing.

(Doc. 177.) Judge Johnston found the violation Bear Cub admitted is serious and

warrants revocation of Bear Cub’s supervised release. Judge Johnston

recommended Bear Cub be incarcerated for 8 months, with a lifetime of supervised

release to follow, with the first 60 days of supervised release in a secure inpatient

drug treatment facility and the next 180 days in a residential re-entry center, if he is

eligible. (Doc. 181.) Bear Cub was advised of his right to appeal and his right to

allocute before the undersigned. (Doc. 177.)

        Bear Cub now opposes Judge Johnston’s Findings and Recommendations,

objecting to the length of his sentence of imprisonment. (Doc. 182.)

      The Court has reviewed Judge Johnston’s Findings and Recommendations

as well as Bear Cub’s objection. The undersigned conducted a revocation hearing

on September 20, 2021. (Doc. 184.) Bear Cub and his attorney were allowed to

allocute before the undersigned. (Id.) The Court has also considered the 18 U.S.C.

§ 3553(a) factors and agrees with Judge Johnston’s Findings and

Recommendations.

      Bear Cub’s violation of his conditions of supervised release represents a

serious breach of the Court’s trust. This violation proves serious. Judge Johnston

has recommended that the Court revoke Bear Cub’s supervised release and commit

him to the custody of the Bureau of Prisons for 8 months (181.) Judge Johnston
        Case 4:07-cr-00117-BMM Document 185 Filed 09/21/21 Page 3 of 4




further recommended a lifetime of supervised release to follow, with the first 60

days of supervised release spent in a secure inpatient drug treatment facility and

the next 180 days in a residential re-entry center, if he is eligible. (Id.)

Accordingly,

           IT IS HEREBY ORDERED that Bear Cub’s objection is denied. Judge

 Johnston’s Findings and Recommendations, (Doc. 181) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Jittawee Curly Bear Cub be

sentenced to the custody of the Bureau of Prisons for 8 months, with a lifetime of

supervised release to follow, with the first 60 days of supervised release in a secure

inpatient drug treatment facility, such as Connections Corrections, and the next180

days of supervised release spent in a residential re-entry center, if eligible. This

sentence should run concurrent with the sentences imposed in causes CR-05-09-

GF-BMM and CR-18-83-GF-BMM.

       DATED this 20th day of September, 2021.
Case 4:07-cr-00117-BMM Document 185 Filed 09/21/21 Page 4 of 4
